Citation Nr: 0112299	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942.  He also served in the Regular Philippine Army from 
March 1945 to November 1945.  He died as a result of a 
cerebrovascular accident in August 1992.  The appellant is 
the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans 
Affairs  (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  In that determination, the RO determined that 
the appellant was not entitled to service connection for the 
veteran's cause of death and there was no right to accrued 
benefits.  The appellant filed a timely notice of 
disagreement with the RO's decision denying service 
connection for the veteran's cause of death and for accrued 
benefits, but she stated specifically that she did not appeal 
the RO's decision regarding her claim for pension benefits.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.301, 20.302 (2000).  Thereafter, the appellant perfected 
her appeal and the issues were properly certified.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 
20.302 (2000).  The Board asserts jurisdiction over the 
issues herein on appeal.

The decision regarding the claim of service connection for 
the cause of death is addressed in the remand section herein.


FINDINGS OF FACT

1. The veteran died in August 1992 and never filed for 
compensation benefits.

2. At the time of his death, the veteran was not service-
connected for any disability. 

3. The appellant filed an application for accrued benefits 
in August 1999, which was not filed within one year of 
the veteran's death.

4. The veteran was not entitled to VA benefits at the time 
of his death.

CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  
38 U.S.C.A § 5121; 38 C.F.R. § 3.1000 (West 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid (hereinafter referred to as 
"accrued benefits") for the period not to exceed two years 
prior to the last date of entitlement as provided, will upon 
the death of such person be paid to his spouse.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).  By statute, entitlement to accrued 
benefits must be based on evidence in the file at the time of 
death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
construed the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 
38 C.F.R. § 3.1000(c).

Entitlement to accrued benefits must be determined based on 
evidence that was either physically or constructively in the 
veteran's file at the time of his death. Pursuant to 38 
U.S.C. § 5121(a), the Board is prohibited from securing 
additional evidence, notwithstanding the inadequacy of the 
record.  Ralston v. West, 13 Vet. App. 108 (1999).

In the instant case, service connection was not in effect for 
any disabilities at the time of the veteran's death.  
Additionally, the appellant's claim for accrued benefits was 
not filed within one year of the veteran's death. 38 U.S.C.A. 
§ 5121(c).  Because the appellant filed for benefits seven 
years after the veteran's death, the record reflected an 
absence of a timely claim is a bar to such benefits.  Even 
so, the record shows no pending RO rating decisions for 
benefits that would allow for entitlement to any accrued 
benefits.

Therefore, the appellant has no legal entitlement to accrued 
benefits under 38 U.S.C.A. § 5121.  The Court has held that 
in a case where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). For essentially the same 
reason, development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) would not be appropriate.


ORDER

Entitlement to accrued benefits is denied.


REMAND

When the appellant filed her claim, the law and regulations 
then in effect required her to submit competent evidence of a 
well-grounded or plausible claim before VA had a duty to 
assist him in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The RO's rating 
decision in January 2000 was largely based on this 
requirement. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, it is not clear that further assistance by the VA to 
the appellant pursuant to this enactment would be 
unproductive.  Accordingly, it is not possible to conclude 
that a medical opinion would not be beneficial to the 
appellant in determining whether the veteran's cause of death 
was service connected.


This case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. If necessary, the RO should schedule a 
medical review of the claim file by an 
appropriate specialist to evaluate the 
veteran's fatal cerebrovascular 
accident.  The reviewing physician 
should be asked to opine whether it is 
at least as likely as not that the 
veteran's cause of death was related to 
his service.  Results of the medical 
review should then be associated with 
the claims file.  A copy of this remand 
should be available to the examiner 
prior to the review of the claims file.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



